—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered September 15, 1999, which, upon an order of the same court entered July 30, 1999, granting the defendants’ motion for summary judgment, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
The plaintiff appeals from a judgment entered September 15, 1999, upon an order of the same court, entered July 30, 1999, granting summary judgment to the defendants. However, a previous appeal by the plaintiff from the order giving rise to the judgment (see, Palmieri v Windowrama, Inc. [App Div Docket No. 1999-08211]) was dismissed for failure to perfect by decision and order on motion of this Court dated April 4, 2000 (see, 22 NYCRR 670.8 [h]). That dismissal constituted an adjudication on the merits with respect to all issues which could have been reviewed therein, and we decline to review those same issues on this appeal from the judgment entered on the order (see, Rubeo v National Grange Mut. Ins. Co., 93 NY2d 804; Bray v Cox, 38 NY2d 350). Ritter, J. P., Santucci, Gold-stein and Feuerstein, JJ., concur.